Exhibit Subsidiaries of the Registrant Allion Healthcare, Inc. and Subsidiaries: Allion Healthcare, Inc., a Delaware corporation Moms Pharmacy, Inc., a California corporation Medicine Made Easy, a California corporation d/b/a: MOMS Pharmacy; Priority Pharmacy, Whittier Pharmacy Moms Pharmacy, Inc., a New York corporation Mail Order Meds of Florida, LLC, a Florida limited liability company d/b/a: MOMS Specialty Care Pharmacy North American Home Health Supply, Inc., a California corporation Specialty Pharmacies, Inc., a Washington corporation d/b/a: Castro Street Pharmacy; Cherry Street Pharmacy; Castro and Duboce Pharmacy; 2nd Street Pharmacy Oris Health, Inc., a California corporation d/b/a: Oris Medical Systems Moms Pharmacy of Brooklyn, Inc., a New York corporation d/b/a: Maiman’s Pharmacy
